Mackintosh, J.
The appellant was the father of Foss E. Pratt, whose widow and executrix is the re*299spondent in this action. Prior to June, 1905, appellant loaned to his son the sum of $2,600. In 1906, he made a further loan of $300, and on June 17, 1907, another loan of $2,000, and on September 16,1908, the appellant had due from his son the sum of $4,903, and on that date, for the purpose of securing payment of this debt, property in the city of Tacoma was transferred to the appellant by deed. Between April, 1909, and March 15, 1916, the son made payments amounting to $1,000, which left a balance of $3,903 due on the last named date. This action was begun June 18, 1919, for the purpose of having the deed above referred to declared a mortgage and foreclosed. A demurrer was interposed to the complaint, stating several grounds, only one of which we will notice — that the action was not commenced in the time limited by law.
Upon a 'reargument of this case before this court, appellant seeks to have the second amended complaint interpreted as one in the nature of an action to quiet title, but this cannot be done, the plain allegations clearly pleaded are those of an action to foreclose a mortgage, and as such we must and will consider and dispose of it.
Section 159 of Rem. Compiled Statutes provides that actions upon contracts not in writing and which do not arise out of written instruments are barred unless brought within three years from the time the cause of action accrued. It is the position of the respondent that recovery upon the debt in this ease, the debt not having been evidenced by writing, and not arising out of a written instrument, was barred three years from March 15,1916, and this action, having been begun subsequently thereto, cannot be maintained, and that the debt, having been barred, the right to foreclose the mortgage given as security therefor is also barred. In *300other words, that the mortgage itself was not a written obligation independent of the debt for which it was given as security. Under the laws of this state a mortgage creates nothing more than a lien in support of the debt which it is given to secure. Gleason v. Hawkins, 32 Wash. 464, 73 Pac. 533. In George v. Butler, 26 Wash. 456, 67 Pac. 263, 90 Am. St. 756, 57 L. R. A. 396, we held that:
“It must be considered . . . at the outset of the consideration of this subject, as settled by this court, that, when a debt secured by a mortgage is barred by the statute of limitations, the mortgage is also barred. ’ ’
On page 467 of the same volume it is further stated:
“It is also suggested that the mortgage contains a covenant to pay the whole debt. The covenant is, however, limited to. payment according to the terms of the notes. In this state a mortgage is a mere lien upon the land to secure the payment of the debt. The debt secured in this case was evidenced by certain promissory notes or obligations described in the mortgage, which severally matured at different times. Each note was the foundation for a separate cause of action, and suit might have been brought upon each note as it matured without foreclosure, or the mortgage might have been foreclosed as to each note at any time after its maturity. ... We think the rule of limitations must be held to apply to each note as it matures. The mortgage being a mere incident to the note, and its only purpose being to secure the same, it has fulfilled its purpose, as far as the debt represented by the note is concerned, when there is no longer a right of action upon the note.”
This principle also finds support in the case of Damon v. Leque, 17 Wash. 573, 50 Pac. 485, 61 Am. St. 927. Nor is there anything in conflict with it contained in the case of Krutz v. Gardner, 25 Wash. 396, 35 Pac. 771. In that case we said:
*301“Of course, the liability of a mortgagor upon a mortgage arises out of a written' agreement, and hence, under the section of the Code last above mentioned [Bal. § 4798], an action to enforce it must be commenced within six years after condition broken. ’ ’
This expression, upon which the appellant relies, is followed, however, by the statement:
“The debt to secure which appellant’s mortgage was given became due and payable on March 1, 1894, and therefore the appellant’s right to foreclose was not barred until March 1, 1900. ’ ’
Although the first part of the opinion quoted might indicate that the court was holding that the foreclosure of a mortgage was to be determined by the date thereof, yet the subsequent portion of the opinion quoted shows that what the court had in mind was the date of the debt upon which the mortgage was founded, and that case, viewed upon its facts, is not authority for any proposition other than that we have here stated.
This position is further fortified by our opinion in Spokane County v. Prescott, 19 Wash. 418, 53 Pac. 661, 67 Am. St. 733, where it was held that a bond given by a county treasurer to secure the faithful performance of his duty did not constitute a written contract within the meaning of the statute of limitations, but that the county treasurer was liable when he neglected or refused to perform his duties, and the cause of action accrued at that date, and that the bond was merely collateral security for the performance of those duties, in that respect being of the same nature as mortgages have been by this court decided to be. In the course of that opinion the court said:
“In states where a mortgage conveys the fee to the mortgagee, an action upon the mortgage is not barred, though the debt may be; but whereas in this state the mortgage creates a lien only, and is an incident to, and *302collateral security for, the debt, when the principal (the debt) is barred, no "action can be maintained upon the mortgage itself (the collateral security for the debt).”
In the case of Fitzgerald v. Flannagan, 125 N. W. (Iowa) 995, the supreme court of Iowa said:
“In this state it is well settled that a mortgage conveys no estate or interest in the land. Its effect is to create a mere lien. It is incident to the debt it secures, and when the debt ceases to exist, or by operation of the statute ceases to be enforceable at law, the mortgage ceases to be enforceable in equity. ... We can conceive no condition whereby, under the law as settled by our'statutes and precedents, a right to foreclose and enforce the mortgage can exist after the lapse of the statutory period without a revivor of the debt which it secures.”
The supreme court of Colorado in McGovney v. Gwillim, 65 Pac. (Colo.) 346, in a case in which a deed, absolute in form, was held in fact to be a mortgage, stated that the action was barred for the reason that the suit upon the debt was barred by the statute of limitations. The court said:
“It appears to be generally held by the weight of authority that, in the absence of any controlling statute, in states where, like ours, the distinction between actions at law and suits in equity is done away with, and where there is but one form of action, whether the cause of action be at law or in equity; where there is no distinction between simple contracts and specialties; where the mortgage or deed of trust is security only, and does not give the mortgagee or cestui que trust the present right of possession in default of payment; and where the debt evidenced by the note, if there be one, is the principal thing, and the mortgage or deed of trust is a mere incident to it, — that an action to foreclose is barred when the note is barred; that the statute of limitations applies equally to both. In Colorado whether the form of security be a mortgage or a deed *303of trust, the debt is the principal thing. The security is a mere incident. ... A mortgagee has a lien merely. . . . An action to foreclose a mortgage or deed of trust is simply, in effect, an action to collect a debt, to secure the payment of which was the sole purpose of its execution; and, when the statute after the lapse of a certain time bars an action upon the debt for its collection, we believe it includes all actions seeking to effectuate that purpose. ”
There is no need of multiplying authorities upon this question, for it seems to be the universal rule in all those jurisdictions which hold that the mortgage creates nothing but a lien that an action upon the mortgage is barred when the statute of limitations has run against the debt which the mortgage was given to secure. The rule being such, it follows that the demurrer to the complaint in this action was properly sustained, and the judgment is affirmed.
Parker, C. J., Bridges, Main, and Hovey, JJ., concur.